Exhibit 10.1
AMENDMENT NUMBER 1
TO
SEVERANCE AGREEMENT FOR STANLEY G. ROSENBAUM
     This is Amendment Number 1 to the Severance Agreement by and between
BIOSCRIP, INC. (the “Company”) and Stanley G. Rosenbaum (the “Executive”) dated
as of August 2, 2007 (the “Severance Agreement”).
§ 1.
     Pursuant to Section 3.5 of the Severance Agreement, the Severance Agreement
hereby is amended to add a new Section 3.14 and a new Section 3.15 as follows:
     3.14. The payments, benefits and vesting, if any, to which Executive is
entitled under Section 2 (and all other payments, benefits and vesting to which
Executive may be entitled) shall be provided without regard to whether the
deductibility of such payments, benefits and vesting would be limited or
precluded by Section 280G of the Internal Revenue Code (“Section 280G”) and
without regard to whether such payments (or any other payment, benefits and
vesting) would subject Executive to the federal excise tax levied on certain
“excess parachute payments” under Section 4999 of the Code (the “Excise Tax”).
If any portion of the payments, benefits and vesting to or for Executive’s
benefit (including, but not limited to, payments, benefits and vesting under
this Agreement but determined without regard to this paragraph) constitutes an
“excess parachute payment” within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the “Excess Parachute Payments”),
the Company shall promptly pay to Executive an additional amount (the “gross-up
payment”) that after reduction for all taxes (including but not limited to the
Excise Tax) with respect to such gross-up payment equals the Excise Tax with
respect to the Excess Parachute Payments; provided, that to the extent any
gross-up payment would be considered “deferred compensation” for purposes of
Section 409A of the Internal Revenue Code (“Section 409A”), the manner and time
of payment, and the provisions of this Section shall be adjusted to the extent
necessary (but only to the extent necessary) to comply with the requirements of
Section 409A with respect to such payment so that the payment does not give rise
to the interest or additional tax amounts described at Section 409A(a)(1)(B) or
Section 409A(b)(4) of the Code. The determination as to whether Executive’s
payments, benefits and vesting include Excess Parachute Payments and, if so, the
amount of such, the amount of any Excise Tax owed with respect thereto, and the
amount of any gross-up payment shall be made at the Company’s expense by such
certified public accounting firm as the Board of Directors may designate prior
to a Change of Control.
     3.15. To the extent applicable, it is intended that this Agreement comply
with the provisions of Section 409A in accordance with the provisions below:

  a)   The Agreement will be administered and interpreted in a manner consistent
with this intent, and any provision that would cause the Agreement to fail to
satisfy Section 409A will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by
Section 409A). In addition,

 



--------------------------------------------------------------------------------



 



      the parties shall cooperate fully with one another to ensure compliance
with Section 409A, including, without limitation, adopting amendments to
arrangements subject to Section 409A and operating such arrangements in
compliance with Section 409A.     b)   Notwithstanding any other provision of
the Agreement to the contrary, to the extent any payment or benefit to be paid
or provided to Executive pursuant to the Agreement as a result of the
termination of his employment constitutes “non-qualified deferred compensation”
subject to Section 409A, such payment or benefit shall be paid or provided to
the Executive under the Agreement at such time as the Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A (without regard to whether such “separation from
service” comes before, after or coincides with his termination of employment).
For purposes of clarification, this paragraph shall not cause a forfeiture of
any payment or benefits on the part of Executive, but shall only act as a delay
until such time as a “separation from service” occurs.     c)   Notwithstanding
any other provisions of the Agreement to the contrary, if any amount (including
imputed income) to be paid to Executive pursuant to the Agreement as a result of
Executive’s termination of employment is “deferred compensation” subject to
Section 409A, and if Executive is a “specified employee” (as defined under
Section 409A) as of the termination date, then, to the extent necessary to avoid
the imposition of additional tax or other penalties under Section 409A, the
payment of benefits, if any, scheduled to be paid by the Company to Executive
hereunder during the first six-month period following the date of employment
termination shall not be paid until the date which is the first business day
which comes six months and a one day after the date the Executive has incurred a
“separation from service” within the meaning of Section 409A. Any deferred
compensation payments delayed in accordance with the terms of this Section shall
be paid in a lump sum on the first day following such six-month and one day
period.     d)   With respect to items eligible for reimbursement under the
terms of the Agreement, (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year, (ii) no such reimbursement may be
exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A.     e)   It is intended that each installment of payments and
benefits provided under the Agreement shall be treated as a separate identified
payment for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.

2



--------------------------------------------------------------------------------



 



  f)   The Company agrees to act in good faith under this Section 3.1 based on
the guidance available from the Treasury Department and Internal Revenue Service
respecting the proper interpretation of Section 409A, but nothing in this
Section 3.1 shall constitute, or be construed as, a covenant by the Company that
no payment will be made or benefit will be provided which will be subject to
taxation under Section 409A or as a guarantee or indemnity by the Company with
respect to the tax consequences to any such payment or benefit.

§ 2.
     Except as expressly amended by this Amendment Number 1, the Severance
Agreement shall remain in full force and effect.
§ 3.
     This Amendment Number 1 shall be effective as of December 31, 2008.

              BIOSCRIP, INC.        
 
           
By:
           
 
 
 
Richard H. Friedman  
 
Stanley G. Rosenbaum    
 
  Chief Executive Officer        
 
           
Date:
           
 
           

3